       1                                                  The Honorable James L. Robart
      2
      3
      4
       5
--"
      6
      7                         UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
       8
                                            AT SEATTLE
       9
      10    UNITED STATES OF AMERICA,                       NO. CR18-250JLR
      11                             Plaintiff,             PROTECTIVE ORDER
      12                             v.
      13
      14    TROY CLINTON VAN SICKLE,
      15                            Defendant.
      16
      17         This matter, having come before the Court on a Stipulated Motion for Entry of a

      18 Protective Order, the Court hereby enters the following Protective Order.
      19        The discovery to be provided by the government in (1) Disc 8 and (2) Disc 11, file

      20 no. AT&T_023597 to 023710, is deemed Protected Material, which is subject to the
      21 following terms and conditions:
      22          a. The materials produced by the government may be used by the defendant,

      23 defense counsel and any employees or agents of defense counsel solely in the defense of_
      24 this case.
      25          b. While defense counsel is present, defense counsel may show the material
      26 produced by the government to (1) the defendant and (2) persons who are interviewed as
      27 potential witnesses.

      28
                                                                             UNITED STATES ATTORNEY
           Protective Order - I                                              1201 PAClFIC A VENUE, SUITE 700
           US v. Van Sickle /CR I 8-250JLR)                                   TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
 1           c. Defense counsel may leave the originals with, or provide copies of discovery
 2 to, (1) any staff, including investigators and administrative assistants, who are assisting
 3 the defense; and (2) potential experts. When providing copies to an authorized person,
 4 defense counsel must inform the authorized person that the materials are provided subject
 5 to the terms of this Protective Order and that the authorized person must comply with the
 6 terms of this Protective Order. In the event copies are made, moreover, the copies shall
 7 be treated in the same manner as the original material.
 8           d. Defense counsel will not provide copies to (1) the defendant or (2) persons
 9 who are interviewed as potential witnesses.
10           e.   At the conclusion of this case, including all proceedings in the trial and/or
11   appellate courts, defense counsel will either shred/delete or return to the United States
12 Attorney's Office all copies of (1) Disc 8 and (2) Disc 11, file no. AT&T_023597 to
13 023710.
14          Nothing contained in the Protective Order will preclude any party from applying
15 to the Court for further relief or for modification of any provision herein.
16           DATED this      1?J- day ofDecembe, 2018.
17
18
19
                                                                OB ART
20                                                             s District Judge
21
22 Presented by:
23
   s!Arlen R. Storm
24 ARLEN R. STORM
   Assistant United States Attorney
25
26
27
28
      Protective Order - 2                                                   UNITED STATES ATTORNEY
                                                                             1201 PACffIC AVENUE, SUITE 700
      US v. Van Sickle /CR 18-250JLR)                                         TACOMA, WASHJNaroN98402
                                                                                     (253)428-3800
